As filed with the Securities and Exchange Commission on December 20, 2007 Registration No. 333- SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 U.S. ENERGY INITIATIVES CORPORATION (Exact name of registrant as specified in its charter) Georgia 58-2267238 (State or other jurisdictionof incorporation or organization) (IRS Employer Identification No.) 12812 Dupont Circle, Tampa, Florida (Address of principal executive offices) (Zip Code) 2007 Stock Incentive Plan - B (Full title of plan) Philip M. Rappa Chief Executive Officer U.S. Energy Initiatives Corporation 12812 Dupont Circle Tampa, Florida 33626 (813) 979-9222 (Telephone number, including area code, of agent for service) With a copy to: Darrin M. Ocasio, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway New York, New York 10006 Phone: (212) 930-9700 Fax: (212) 930-9725 CALCULATION OF REGISTRATION FEE Title ofSecurities Amount Proposed Maximum Proposed Maximum Amount of to be to be Offering Price Aggregate Offering Registration Registered Registered Per Share(1) Price Fee Common Stock 10,000,000 $0.0225 $225,000 $6.91 (1)Computed pursuant to Rule 457(c) of the Securities Act of 1933, as amended, solely for the purpose of calculating the registration fee and not as a representation as to any actual proposed price. The offering price per share, maximum aggregate offering price and registration fee is based upon the last sale price on the over the counter bulletin board of $0.0225 on December 19, 2007. PART I Item 1.Plan Information. The documents containing the information specified in Item 1 will be sent or given to participants in the Plan as specified by Rule 428(b)(1) of the Securities Act of 1933, as amended (the "Securities Act"). Such documents are not required to be and are not filed with the Securities and Exchange Commission (the "SEC") either as part of this Registration Statement or as prospectuses or prospectus supplements pursuant to Rule 424. These documents and the documents incorporated by reference in this Registration Statement pursuant to Item 3 of Part II of this Form S-8, taken together, constitute a prospectus that meets the requirements of Section 10(a) of the Securities Act. Item 2.Registrant Information and Employee Plan Annual Information. Upon written or oral request, any of the documents incorporated by reference in Item 3 of Part II of this Registration Statement (which documents are incorporated by reference in this Section 10(a) Prospectus), other documents required to be delivered to eligible employees, non-employee directors and consultants, pursuant to Rule 428(b) are available without charge by contacting: Philip M. Rappa Chief Executive Officer U.S. Energy Initiatives Corporation 12812 Dupont Circle Tampa, Florida 33626 (813) 979-9222 2 PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 3. Incorporation of Documents by Reference. The Registrant hereby incorporates by reference into this Registration Statement the documents listed below. In addition, all documents subsequently filed pursuant to Sections 13(a), 13(c), 14 and 15(d) of the Securities Exchange Act of 1934 (the “Exchange Act”), prior to the filing of a post-effective amendment which indicates that all securities offered have been sold or which deregisters all securities then remaining unsold, shall be deemed to be incorporated by reference into this Registration Statement and to be a part hereof from the date of filing of such documents: · Reference is made to the Registrant's quarterly report on Form 10-QSB for the period ending September 30, 2007, as filed with the SEC on November 19, 2007 (file no. 000-51789), which is hereby incorporated by reference. · Reference is made to the Registrant's quarterly report on Form 10-QSB for the period ending June 30, 2007, as filed with the SEC on August 14, 2007 (file no. 000-51789), which is hereby incorporated by reference. · Reference is made to the Registrant's quarterly report on Form 10-QSB for the period ending March 31, 2007, as filed with the SEC on May 22, 2007 (file no. 000-51789), which is hereby incorporated by reference. · Reference is made to the Registrant's annual report on Form 10-KSB for the year ended December 31, 2006, as filed with the SEC on April 26, 2007 (file no. 000-51789), which is hereby incorporated by reference. · Reference is made to the Registrant’s current report on Form 8-K as filed with the SEC on December 12, 2007, which is incorporated herein by reference. · The description of the Registrant's common stock is incorporated by reference to the Registrant's registration statement on Form 8-A12G, as filed with the SEC on February 7, 2006, including all amendments and reports filed with the Commission for the purpose of updating such description which is hereby incorporated by reference. Item 4. Description of Securities. Not Applicable Item 5. Interests of Named Experts and Counsel. The validity of the shares of common stock offered hereby will be passed upon for the Registrant by
